DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17 have been preliminarily amended and are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claims 3 & 8 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 4-7 & 9 are rejected in view of being dependent on claim 3.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10 & 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bei (CN105489799A, as cited in the IDS mailed on 06/20/2019).
Regarding claim 1, Bei teaches a battery module (1) (Figs. 1-2) comprising:			a casing (10+11) (Fig. 6; Page 4, 7th paragraph),						a cell frame/bracket/holder (23 or 24) received within and connected to the casing (Fig. 17; Page 5, 3rd paragraph),	 										a first connector (14) mounted to the cell frame (Page 2, 3rd to 5th paragraph, Page 5, 3rd paragraph)												a second connector (14) mounted to the cell frame (Page 2, 3rd to 5th paragraph, Page 5, 3rd paragraph)												a plurality of sub modules (i.e cylindrical cells in the two left columns of the battery module and cylindrical cells in the two right columns of the battery module as shown in Fig. 7) installed in the casing, each of the plurality of sub-modules including a plurality of battery cells, each of the plurality of sub-modules further including a positive output terminal (i.e positive th and 9th paragraphs, Page 5, 3rd paragraph),										wherein the casing includes a plurality of interconnecting features allowing the battery module to detachably connect to an adjacent battery module of a same type to form a scalable battery system (Fig. 26; Page 2, 2nd paragraph and Page 4, 3rd paragraph).
Regarding claim 10, Bei teaches the battery module of claim 1, wherein the cell frame includes a reinforcing structure (26) which is away from a perimeter of the cell frame (Fig. 18; Page 5, 3rd paragraph)
Regarding claim 13, Bei teaches the battery module of claim 1, wherein the cell frame is detachably connected to the casing (Figs. 6-7 & 17-18; Page 5, 3rd paragraph).
Regarding claim 14, Bei teaches a scalable battery system, comprising a plurality of battery modules (1) according to claim 1 (see rejection of claim 1 above), the plurality of battery modules interconnected to form a stack (Fig. 26); a battery management system (i.e protection module 2) installed to one side of the stack (Fig. 26; Page 4, 3rd paragraph, Page 5, 4th paragraph).								 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bei (CN105489799A).
Regarding claim 12, Bei teaches the battery module of claim 1 but is silent as to the casing including a round corner. However, the presently claimed configuration merely corresponds to a matter of design choice in the absence of criticality for the claimed rounded shape. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP 2144.04 IV (B).

Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bei (CN105489799A) in view of Silk (US 2014/0272495 A1) and evidenced by Yamashita (US 2017/0373287 A1).
Regarding claim 2, Bei teaches the battery module of claim 1 but is silent as to wherein in each of the plurality of sub-modules the battery cells are connected in series, the plurality of sub-modules having their negative outputs connected to the first connector, and their positive outputs connected to the second connector, whereby the plurality of sub-modules are connected in parallel.												
Regarding claim 3, Bei as modified by Silk teaches the battery module of claim 2. Bei further teaches wherein the casing defines an opening having a rectangular shape for receiving the cell frame, a depth of the casing defined by a length of one said battery cell (Fig. 7).
Regarding claim 4, Bei as modified by Silk teaches the battery module of claim 3. Bei further teaches wherein the plurality of interconnecting features include screws on the casing which extend at least over the depth of the casing to mechanically connect the battery module to the adjacent battery module of the same type (Fig. 26; Page 4, 3rd paragraph)
Regarding claim 5, Bei as modified by Silk teaches the battery module of claim 3. Bei further teaches wherein the first connector and the second connector are conductive bars extending at least over the depth of the casing, such that when the battery module is connected to th and 9th paragraphs).
Regarding claim 6, Bei as modified by Silk teaches the battery module of claim 5. Bei further teaches wherein the first connector and the second connector are configured on a same side of the cell frame defining an interface plane, the battery module further including an intermediate connector (12) connected to one or more of the battery cells (Figs. 6, 8 & 16, Page 4, 7th paragraph).
Regarding claim 7, Bei as modified by Silk teaches the battery module of claim 6. Bei further teaches wherein the intermediate connector is located between the first and second connectors in the interface plane (Fig. 8).
Regarding claim 8, Bei as modified by Silk teaches the battery module of claim 7. Bei further teaches wherein the battery cells in one said sub-module are aligned along a direction parallel to the interface plane, all the positive outputs of the sub-modules and all the negative outputs of the sub-modules aligned respectively along a direction vertical to the interface plane (Fig. 7).
Regarding claim 9, Bei as modified by Silk teaches the battery module of claim 7. Bei further teaches wherein all the positive outputs of the sub-module are connected to a positive power bar (12) which is in turn connected to the second connector and extending along the direction vertical to the interface plane and all the negative outputs of the sub-module are connected to a negative power bar (12) which is in turn connected to the first connector and extending along the direction vertical to the interface plane (Figs. 6-7; bridging paragraph on pages 4-5).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bei (CN105489799A) in view of Yokoyama (US 2013/0040173 A1).
Regarding claim 11, Bei teaches the battery module of claim 1 but is silent as the battery cells installed in the cell frame being spaced apart from each other at a distance of 2 mm or 3 mm. 														Yokoyama teaches a battery module comprising battery cells (3, 4) spaced apart from each other a distance of preferably 2 mm or less ([0040]).							It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to configure the battery module such that the battery cells are spaced apart by 2 mm or less in order to prevent heat from being transferred to adjacent batteries at a time of abnormality of a particular battery while ensure effective space utilization as taught by Yokoyama ([0040]). 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bei (CN105489799A) in view of Chidester (US 2017/0005371 A1, as cited in the IDS mailed on 10/07/2020).
Regarding claims 15-16, Bei teaches the scalable battery system of claim 14 but is silent as to an electrically driven machine comprising the scalable battery system (claim 15) wherein the machine is a vehicle (claim 16).										However, it is well-known within the art to use scalable battery systems as a power source for electric vehicles as taught by Chidester (Abstract & [0004]-[0005]). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bei (CN105489799A) and Chidester (US 2017/0005371 A1), as applied to claims 15-16 above, and further in view of Zeiler (US 2019/0160972 A1).
Regarding claim 17, Bei as modified by Chidester teaches the electrically driven machine of claim 15 comprising a first scalable battery system including a first battery management system but is silent as to a second scalable battery system including a second battery management system, wherein the first battery management system and the second battery management system are adapted to be configured as a master and a slave.				However, it is well-known within the art to use a first scalable battery system and a second scalable battery system configured as a master and slave in an electrically driven machine in order to allow the first and second scalable battery systems to each have operative controls such that the state of charge of the first and second scalable battery systems can be selectively balanced during usage ([0010]-[0011], [0062] & [0073]). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727